

115 HR 5268 IH: Safe Schools Act
U.S. House of Representatives
2018-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5268IN THE HOUSE OF REPRESENTATIVESMarch 14, 2018Mr. Messer introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to authorize the Secretary of Homeland Security, through
			 the Administrator of the Federal Emergency Management Agency, to make
			 grants to eligible local education agencies to provide improved security
			 measures on school grounds, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safe Schools Act. 2.Matching grant program for school safety Title XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at the end the following:
			
				CSafe School Grants
					2031.Safe school grant established
 (a)In generalThe Secretary, through the Administrator, is authorized to make grants, to be known as Safe School Grants to eligible local education agencies to provide improved security measures at schools and on school grounds.
 (b)Uses of fundsGrants awarded under this section shall be distributed directly to local education agencies and shall be used to improve security at schools and on school grounds through one or more of the following:
 (1)Employment of additional school resource officers not already employed by the local educational agency.
 (2)Entering into a contract or a memorandum of understanding with a local law enforcement agency, private entity, or nonprofit corporation for the services of school resource officers.
 (3)Increasing coordination with local law enforcement. (4)Purchasing equipment, technology, or infrastructure improvements to—
 (A)control access to school campus, buildings, and classrooms; (B)expedite notification of first responders; or
 (C)inhibit weapons from entering a school building. (c)Preferential considerationIn awarding grants under this subtitle, the Secretary shall give preferential consideration, if feasible, to local education agencies that demonstrate that the grant will be used efficiently and effectively, as judged by the Secretary, to secure school buildings or school grounds.
 (d)Grant limitA grant authorized under this subtitle shall not exceed a Federal contribution of more than $50 per student currently enrolled (as defined by the relevant State educational authority) per year, for each school building and school grounds for which the local education agency applies under this subtitle.
 (e)Matching fundsThe Federal share of the total costs of a program funded by a grant under this subtitle may not exceed 50 percent.
 (f)Equitable distributionIn awarding grants under this subtitle, the Secretary shall ensure, to the extent practicable, an equitable geographic distribution among the regions of the United States and among urban, suburban, and rural areas.
 (g)Administrative costsThe Secretary may reserve for administrative costs not more than 2 percent from amounts appropriated to carry out this subtitle.
 (h)ApplicationsTo receive a grant under this subtitle, a local education agency shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require with respect to each school building or school grounds area for which the local education agency intends to use funds provided under this subtitle. Each application shall—
 (1)include a detailed explanation of— (A)the intended uses of funds provided under the grant; and
 (B)how the activities funded under the grant will meet the purpose of this subtitle; and (2)be accompanied by an assurance that the application was prepared after consultation with individuals not limited to law enforcement officers (such as school violence experts or child psychologists) to ensure that the improvements to be funded under the grant are—
 (A)consistent with a comprehensive approach to preventing school violence; and (B)individualized to the needs of each school at which those improvements are to be made.
 (i)GuidelinesNot later than 120 days after the date of the enactment of this subtitle, the Secretary shall promulgate guidelines to implement this subtitle.
 2032.DefinitionsIn this subtitle, the following definitions shall apply: (1)Local education agencyThe term local education agency has the meaning given such term under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)School resource officerThe term school resource officer has the meaning given such term in section 1709 of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389).
 2033.Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle the following: (1)$80,000,000 for fiscal year 2018; and
 (2)$100,000,000 for each of fiscal years 2019 through 2024. 2034.Annual report to CongressNot later than November 30 of each year, the Secretary shall submit a report to the Congress regarding the activities carried out under this subtitle. Each such report shall include, for the preceding fiscal year, the number of grants funded under this subtitle, the amount of funds provided under those grants, and the activities for which those funds were used.
					2035.Reports by grant recipients
 (a)In generalAs a condition of receiving a grant under this subtitle, a local education agency annually shall submit to the Secretary a report on activities performed using grant funds during the preceding fiscal year.
 (b)ContentsEach report submitted under subsection (a) shall, at a minimum, include, for the applicable local education agency—
 (1)the amount obligated to that recipient under this subtitle for that fiscal year; (2)the amount of funds received and expended under this subtitle by that recipient in that fiscal year;
 (3)a summary description of expenditures made by that recipient using such funds, and the purposes for which such expenditures were made; and
 (4)other reporting metrics the Secretary shall prescribe for the purposes of tracking and determining the effectiveness of the activities performed using grant funds.
 2036.GAO reviewThe Comptroller General of the United States shall review the validity of each report submitted by the Secretary under section 2034 not later than 120 days after the date on which such report is submitted. The Comptroller General shall submit to the Congress a report containing the findings of such review and shall provide any recommendations for additional review or other requirements that could improve the effectiveness of the program established under this subtitle.
 2037.ConstructionThe provisions of subtitle B shall not be construed to apply to this subtitle.. 